ON REHEARING.               [Department One. December 1, 1925.]
The opinion in this case provides, in part, "that J.H. Schaefer should return to the corporation, with interest at the legal rate, all salary drawn by him in excess of $250 per month." The trial court, in passing upon this question, had determined that all in excess of $100 per month should be returned, and applied the statute of limitations.
Counsel for appellants now call our attention to the fact that the language in the former opinion may be construed to allow a recovery for a period longer than that covered by the statute of limitations. In order to clarify the opinion, it is ordered that the excess salary to be returned shall be computed within the period of the statute.